DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bruce Lev on 03/09/2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
Claim 1. An animal umbrella for shading and protecting animals, comprising: 
a shade comprising: 
a panel including; 
a top surface;
 a bottom surface; and
 an outer perimeter; 
wherein said panel is adapted to protect an animal from precipitation and sunlight; and
 at least one elongated rib; 
wherein said at least one elongated rib is connected to said panel and is adapted hold said panel in a desired shape;
at least one connector; 

at least one elongated stretcher including:
 a proximal end releasably connected to said connector; and
 a distal end releasably connected to a respective one of said at least one elongated rib; 
wherein said at least one elongated stretcher is adapted to hold said panel in a desired position above said animal; 
wherein said shade is adapted to be held above and spaced from said animal; and
wherein said animal umbrella is adapted to shade and protect said animal from precipitation and sunlight; and 
wherein said at least one connector is formed as an adjustable removable harness adapted to surround a portion of animal's body; 
wherein said harness includes a base plate including a V-shaped connector portion thereon; and said proximal end of said at least one elongated stretcher includes a V-shaped connector portion thereon adapted to releasably connect with said V-shaped connector portion of said base plate of said harness. 
Claim 5 has been cancelled.
Claim 6 has been cancelled. 
Claim 15 has been cancelled. 
Claim 16 has been amended as follows: 
Claim 16. The animal umbrella of claim 1, wherein said at least one elongated stretcher further includes an elongated brace connected between a center section of said elongated stretcher and said V-
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention.
The primary reason for allowance of the claims is the inclusion of the base plate including a V-shaped connector portion thereon, with the elongated stretcher including a V-shaped connector portion thereon adapted to releasably connect with said V-shaped connector portion of said base plate of an adjustable removable harness.
The closest prior art of record O’Connor (US 20080289586 A1) teaches an animal umbrella for shading and protecting animals (See Fig. 1), comprising: a shade (15) comprising: a panel (70) including; a top surface (72); a bottom surface (73); and an outer perimeter (71) wherein said panel is adapted to protect an animal from precipitation and sunlight (Abstract); and at least one elongated rib (79); wherein said at least one elongated rib is connected to said panel and is adapted hold said panel in a desired shape (para 38 “Each support member 79 is preferably constructed of a strong and durable material, such as a flexible wire or plastic. As can be seen, support members 79-1 thru 79-8 extend along the periphery of sheet 70 and are attached to connectors 77 to rigidly maintain the outer shape of canopy 63”); at least one connector (13); wherein said at least one connector is adapted to be releasably connected to said animal (Para 26 “Preferably, complementary releasable fasteners 47-1 and 47-2 (e.g., hook and loop type fasteners) are provided on top surface 43 at first end 39 and bottom surface 45 at second end 41, respectively, so as to enable posterior strap 21 to be securely retained as a closed loop around the abdomen of animal A.”); and at least one elongated stretcher (61) including: a proximal end (65) releasably connected to said connector; and a distal end (67) releasably connected to a respective one of said at least one elongated rib (75); wherein said at least one elongated stretcher is adapted to hold said panel in a desired position above said animal (Fig. 1); wherein said shade is adapted to be held above and spaced from said animal (Fig. 1); and wherein said animal umbrella is adapted to shade and protect said animal from precipitation and sunlight (Fig. 1, abstract) and the adjustable removable harness (Fig. 1). However, there is no orientation of O’Connor that teaches wherein said harness includes a base plate including a V-shaped connector portion thereon; and said proximal end of said at least one elongated stretcher includes a V-shaped connector portion thereon adapted to releasably connect with said V-shaped connector portion of said base plate of said harness.
The prior art of record Richardson (US 8413670 B1) teaches an umbrella for shading and protecting animals (Fig. 1), comprising: a shade (36) comprising: a panel (38) including; a top surface (40); a bottom surface (42); and an outer perimeter (44); wherein said panel is adapted to protect an animal from precipitation and sunlight; at least one connector (20); wherein said at least one connector is adapted to be releasably connected to said animal; and at least one elongated stretcher (56) including: a proximal end (58) releasably connected to said connector; and a distal end (54); wherein said at least one elongated stretcher is adapted to hold said panel in a desired position above said animal; wherein said shade is adapted to be held above and spaced from said animal; and wherein said animal umbrella is adapted to shade and protect said animal from precipitation and sunlight (Fig. 1) and wherein said connector is a harness (Fig. 1). However, no orientation of Richardson teaches the elongated ribs wherein said harness includes a base plate including a V-shaped connector portion thereon; and said proximal end of said at least one elongated stretcher includes a V-shaped connector portion thereon adapted to releasably connect with said V-shaped connector portion of said base plate of said harness.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record is related to various elements of umbrellas which are related to applicant’s claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642